DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s response to election filed on 08/26/2022. Claims 4-10 have been cancelled. Claims 21 and 22 have been added. Claims 1-3 and 11-22 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is being considered by the examiner.

Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  Claims 1 and 11 are missing the ‘and’, before the final limitation in both claims. Appropriate correction is required and appreciated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3 and 21 are directed to a Method, claims 11-20 and 22 are directed to a System. Therefore, claims 1-3 and 11-22 are directed to a statutory category of invention under Step 1. 

Step 2A-1:
The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  

Claim 1 recites: A method comprising: 
	receiving, by a computing device, a request from a user to perform a pre-staged transaction at a physical location; 
	generating, by the computing device, a first token based on the pre-staged transaction, the first token comprising: 
		a transaction detail of the pre-staged transaction, 
		an operator identifier identifying an operator handling the request, 
		at least one first authentication factor associated with the user, and 
		an expiration time; 
	designating, by the computing device, a status of the pre-staged transaction as being in a first state; 
	transmitting, by the computing device, the first token to an app executing on a mobile device associated with the user, the first token being valid prior to the expiration time, when the user is outside of the physical location when the first token is transmitted to the app; 
	assigning, by the computing device, a locker from a plurality of lockers positioned within the physical location; 
	instructing, by the computing device, the operator to access the locker to prepare the locker to be utilized to perform the pre-staged transaction by the user; 	tracking, by the computing device, an operator activity performed by the operator in preparing the locker to be utilized to perform the pre-staged transaction by the user; 
	receiving, by the computing device, the first token from the app executing on the mobile device of the user to initiate access to the locker when the user is within the physical location; 
	authenticating, by the computing device, the user based on the first token; 	transmitting, by the computing device, upon successful authentication of the user, a second token to the app executing on the mobile device, the second token including locker identifying information of the locker, and credential information to access the locker; 
	causing, by the computing device and in response to receiving the second token at the locker, the locker to unlock.
	Here the claim recites the abstract idea of conducting a pre-staged transaction consistent with a commercial interaction and the following instructions to prepare a locker consistent with certain methods of organizing human activity. This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a commercial interaction (e.g., conducting a pre-staged transaction) and managing personal behavior (e.g., between an associate and a locker).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. computing device, mobile device, application running on a mobile device) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method) nor claim 11 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, generating, designating, transmitting, assigning, instructing, tracking, authenticating, and causing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2 and 12 further recite “the second token further comprises at least one second authentication factor, and the method further comprising: authenticating, by the computing device, the user based on the at least one second authentication factor at the locker” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 12 are patent ineligible.
Dependent claims 3 and 13 further recite “the at least one second authentication factor comprises a transaction card of the user.” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 13 are patent ineligible.
Dependent claims 21 and 22 further recite “updating, by the computing device and upon detecting an access to the locker by the user, the status of the pre-staged transaction as being in a second state; and utilizing, by the computing device, a database to track the status of the pre-staged transaction, the first token, the second token, a status of the locker, and the operator activity.” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 21 and 22 are patent ineligible.
Dependent claim 14 further recites “the first token further comprises a modality for performing the pre-staged transaction as being one or more of: an ATM, an operator, and the locker.” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 14 is patent ineligible.
Dependent claim 15 further recites “the request to perform a pre-staged transaction is generated based on historical transactions with an account by the user.” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 15 is patent ineligible.
Dependent claim 16 further recites “the instructions further cause the one or more processors to: transmit a reminder for the pre-staged transaction to the mobile device of the user, the reminder comprising a user interface operable by the user to modify information associated with the first token.” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 16 is patent ineligible.
Dependent claim 17 further recites “the reminder is generated based on geo-location information of the mobile device of the user within a pre-configured time window prior to the expiration time” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 17 is patent ineligible.
Dependent claim 18 further recites “the geo-location information is determined based on one or more of: a calendar event associated with the user, a weather condition in an area associated with the user, and a traffic condition associated with the user.” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 18 is patent ineligible.
Dependent claim 19 further recites “the instructions further causes the one or more processors to: allow, via the app executing on the mobile device, the user to modify at least one data element of the first token” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 19 is patent ineligible.
Dependent claim 20 further recites “the second state of the pre-staged transaction is a completed state.” This limitation merely describes identification or banking instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 20 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-3 and 11-22 are patent ineligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-3, 11-15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol et al, (US2016/0267438)”Sobol” and Deemter (US2019/0362302).

Regarding claim 1, Sobol teaches: A method comprising: 
	receiving, by a computing device, a request from a user to perform a pre-staged transaction at a physical location; ([0039] Once the pre-staged transaction is scheduled, the user or the user's designated party can arrive at or before the appointed time at the selected location, for example, [0040] At step 444, after verifying that the customer at branch is authorized to complete the pre-staged transaction, the associate at Location A may use branch platform 310 to request the pre-staged transaction record for the user from computing platform 316.)
	generating, by the computing device, a first token (e.g. order /transaction type) based on the pre-staged transaction, the first token comprising: 
	a transaction detail of the pre-staged transaction (e.g. check or coins), an operator identifier identifying an operator handling the request (associate),  at least one first authentication factor associated with the user (account ID), and an expiration time (e.g. time and location); ([0005] In some aspects, the requested transaction may be pre-processed. An associate at the location selected in the appointment may prepare the transaction before the appointment time. Once the user or a designated party arrives at the location selected in the appointment, the user can meet with an associate and pick up the prepared transaction. [0033] A user can perform a variety of transactions via the banking interface including, for example, pre-staging a transaction to complete at a location, checking account balances, and transferring funds to and from different accounts. At step 408, a user may select a transaction type of a transaction to pre-stage. The transaction types that may be pre-staged may include, for example, a change order, money order, savings bond redemption, cashier's check, certified check, official check, banker's check, after hours depository, and/or temporary or permanent debit or credit card requests.)
	designating, by the computing device, a status (e.g. pre-stage, order pending stage or fulfilled stage) of the pre-staged transaction as being in a first state; ([0033] At step 408, a user may select a transaction type of a transaction to pre-stage. The transaction types that may be pre-staged may include, for example, a change order, money order, savings bond redemption, cashier's check, certified check, official check, banker's check, after hours depository, and/or temporary or permanent debit or credit card requests.)
	transmitting, by the computing device, the first token (e.g. transaction/order type) to an app executing on a mobile device associated with the user, the first token being valid prior to the expiration time, when the user is outside of the physical location when the first token is transmitted to the app; ([0036] At step 422, one or more transaction servers 314 can generate and send an appointment request interface to the user device. At step 424, the user can enter or provide a preferred location to complete the transaction such as by entering a zip code, city, and/or state and/or a preferred date and/or time to complete the transaction.[0034] For a change order transaction, the requested transaction information may include the requested amount for each denomination and/or coin. As yet another example, the requested transaction information for an after-hours depository may include an amount in cash of each denomination, check information (e.g., check number, amount, payer), total coin value or total value in each type of coin, and a branch location at which the cash and/or check(s) will be dropped off.)

Sobol does not teach the following limitations, however, Deemter teaches:
	instructing, by the computing device, the operator to access the locker to prepare the locker to be utilized to perform the pre-staged transaction by the user; ([0099] In some implementations, the system 10 may instruct the employee 30 to place the ordered food product 12 in a particular one of the lockers 34 by illuminating the button.)	tracking, by the computing device, an operator activity performed by the operator in preparing the locker to be utilized to perform the pre-staged transaction by the user; ([0099] In some implementations, the system 10 may instruct the employee 30 to place the ordered food product 12 in a particular one of the lockers 34 by illuminating the button.)
	receiving, by the computing device, the first token from the app executing on the mobile device of the user to initiate access to the locker when the user is within the physical location; ([0107] The provider input device 54 may also send a signal to the ordering device 16. For example, the provider input device 54 may send (e.g., wirelessly and indirectly through the food management system 10) a code to the ordering device 16. The code may correspond to the particular locker 34 in which the ordered food product 12 has been assigned. In particular, the code may allow the user 14 to actuate (e.g., unlock) the locking mechanism 48 in order to access the food product 12 through the first door 42 of the particular locker 34 in which the food product 12 has been assigned.)
	authenticating, by the computing device, the user based on the first token (e.g. identification code 166); ([0097] At 214, the food product 12 may be marked with a label 164 (e.g., FIG. 2B) and/or an identification code 166 (e.g., a barcode or a quick-response code). The identification code 166 may include a variety of information related to the ordered food product 12 and/or the particular user 14 associated with the ordered food product 12. For example, the identification code 166 may include the date and/or time at which the ordered food product 12 was made, the date and/or time at which the ordered food product 12 expires or should otherwise be removed from food management system 10 (e.g., from the locker system 20 and/or the cabinet 168), the name or type of the ordered food product 12, a name or a confirmation number corresponding to the particular user 14 associated with the ordered food product 12.)
	transmitting, by the computing device, upon successful authentication of the user, a second token to the app executing on the mobile device, the second token including locker identifying information of the locker, and credential information to access the locker; ([0107] The provider input device 54 may also send a signal to the ordering device 16. For example, the provider input device 54 may send (e.g., wirelessly and indirectly through the food management system 10) a code to the ordering device 16. The code may correspond to the particular locker 34 in which the ordered food product 12 has been assigned. In particular, the code may allow the user 14 to actuate (e.g., unlock) the locking mechanism 48 in order to access the food product 12 through the first door 42 of the particular locker 34 in which the food product 12 has been assigned.)
	causing, by the computing device and in response to receiving the second token at the locker, the locker to unlock ([0107] The code may correspond to the particular locker 34 in which the ordered food product 12 has been assigned. In particular, the code may allow the user 14 to actuate (e.g., unlock) the locking mechanism 48 in order to access the food product 12 through the first door 42 of the particular locker 34 in which the food product 12 has been assigned.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that Sobol teaches [0005] In some aspects, the requested transaction may be pre-processed. An associate at the location selected in the appointment may prepare the transaction before the appointment time. Sobol does not teach however, preparation of a locker, transmitting locker information, and opening a locker by App message. However, it is reasonable to believe that the financial institution of Sobol would use a locker or other type of secure storage for pickup (see paragraph [0050]).
	However, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).
 	In regards to claim 11, system claim 11 corresponds generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.



Regarding claim 2, Sobol does not teach the following limitations, however, Deemter teaches: The method of claim 1, wherein the second token further comprises at least one second authentication factor, and the method further comprising: 	authenticating, by the computing device, the user based on the at least one second authentication factor (e.g. mobile device) at the locker ([0052] For example, the ordering device 16 may include software, such as an ordering application 22 that allows the user 14 to input an order for the food products 12 and transmit the order to the receiving device 18. [0092] With reference to FIG. 10, an example method of operating the food management system 10-10c is shown. At 200, the user 14 may place an order for a food product 12. For example, in some implementations the user 14 may access the application 22 on the ordering device 16 and create (e.g., by selecting one or more buttons on the application 22 of the ordering device 16) an order for one or more food products 12.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).
	In regards to claim 12, system claim 12 corresponds generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Sobol does not teach the following limitations, however, Deemter teaches: The method of claim 2, wherein 
	the at least one second authentication factor comprises a transaction card (e.g. mobile device) of the user ([0052] For example, the ordering device 16 may include software, such as an ordering application 22 that allows the user 14 to input an order for the food products 12 and transmit the order to the receiving device 18. [0092] With reference to FIG. 10, an example method of operating the food management system 10-10c is shown. At 200, the user 14 may place an order for a food product 12. For example, in some implementations the user 14 may access the application 22 on the ordering device 16 and create (e.g., by selecting one or more buttons on the application 22 of the ordering device 16) an order for one or more food products 12.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).
	In regards to claim 13, system claim 13 corresponds generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 21, Sobol does not teach the following limitations, however, Deemter teaches: The method of claim 1, further comprising: 
	updating, by the computing device and upon detecting an access to the locker by the user, the status of the pre-staged transaction as being in a second state (e.g. activation/deactivation signal); and ([0078] The heater(s) 58, 58a may be in communication with one or more of the ordering device 16, the user input device 52, the provider input device 54, and the locker control module 50. For example, the heater(s) 58, 58a may receive an activation and/or deactivation signal from one or more of the ordering device 16, the user input device 52, the provider input device 54, and the locker control module 50.)
	utilizing, by the computing device, a database to track the status of the pre-staged transaction, the first token (e.g. order), the second token (e.g. mobile device), a status of the locker (e.g. activated/deactivated), and the operator activity (e.g. employee) ([0113] Upon removing the food product 12 from the locker 34 and scanning the identification code 166, the employee 30 may be prompted by the provider input device 54 or another provider input device (e.g., a touchscreen or keypad proximate the rear wall 68 of the housing 40) to enter a reason for removal of the ordered food product 12 through the second door 44. In this regard, in some implementations the employee 30 may be prompted to enter a reason for removal from a list of available reasons. The list of available reasons may include, sending the ordered food product 12 to waste, delivering the ordered food product 12 to the user 14 through a drive-thru window, or delivering the ordered food product 12 to the user 14 at a service counter.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).
	In regards to claim 22, system claim 22 corresponds generally to method claim 21, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 14, Sobol teaches: The system of claim 11, wherein 
	the first token further comprises a modality for performing the pre-staged transaction as being one or more of: an ATM, an operator, and the locker ([0033] A user can perform a variety of transactions via the banking interface including, for example, pre-staging a transaction to complete at a location, checking account balances, and transferring funds to and from different accounts. At step 408, a user may select a transaction type of a transaction to pre-stage. [0052] While the aspects described herein were described with respect to a user scheduling a transaction to be completed at selected time and location, the user may schedule more than one transaction to be completed at the selected time and location. For example, a user may pre-stage a cashier's check transaction and a change order transaction for the same appointment. The system described herein may have one or more associates or specialists at the same location assist in completing the transactions according to the aspects described herein.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that according to the banking system, one or more associates would be willing to change the modality of the operations to suit the needs of the customer. It would be reasonable to say that an associate could conduct ATM operations, find a locker (e.g. safe deposit box/lockbox) or engage other operators in order to fulfill the order.

Regarding claim 15, Sobol teaches: The system of claim 11, wherein 
	the request to perform a pre-staged transaction is generated based on historical transactions with an account by the user ([0050] The small business specialist may identify this opportunity and educate the user during the cash pickup appointment on a product to assist with payroll which can save the user time, money, and energy over time.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that according to the banking system, the banking specialist has a regular cash pick up appointment in which they can interact concerning the customer’s needs.

Regarding claim 19, Sobol teaches: The system of claim 11, wherein the instructions further causes the one or more processors to: 
	allow, via the app executing on the mobile device, the user to modify at least one data element (e.g. time) of the first token ([0005] In some aspects, the requested transaction may be pre-processed. An associate at the location selected in the appointment may prepare the transaction before the appointment time. Once the user or a designated party arrives at the location selected in the appointment, the user can meet with an associate and pick up the prepared transaction.)

Regarding claim 20, Sobol does not teach the following limitations, however, Deemter teaches: The system of claim 11, wherein 
	the second state of the pre-staged transaction is a completed state ([0078] The heater(s) 58, 58a may be in communication with one or more of the ordering device 16, the user input device 52, the provider input device 54, and the locker control module 50. For example, the heater(s) 58, 58a may receive an activation and/or deactivation signal from one or more of the ordering device 16, the user input device 52, the provider input device 54, and the locker control module 50.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that according to the management system, once the food is removed from the heating oven and the oven is deactivated, the transaction is finished.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol et al, (US2016/0267438)”Sobol”, Deemter (US2019/0362302) and further in view of Pederson (US11,430,069).

Regarding claim 16, neither Sobol nor Deemter explicitly teach the following limitation, however, Pederson teaches: The system of claim 11, wherein the instructions further cause the one or more processors to: 
	transmit a reminder for the pre-staged transaction to the mobile device of the user, the reminder comprising a user interface operable by the user to modify information associated with the first token (Claim 10: receiving, by one or more computing devices configured to communicate with an aerial vehicle, a notification that a hazard will occur at a geographic location at a time after a current time)
	The portion of the limitation which recites “the reminder comprising a user interface operable by the user to modify information associated with the first token”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter along with the reminder of Pederson for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).

Regarding claim 17, neither Sobol nor Deemter explicitly teach the following limitation, however, Pederson teaches: The system of claim 16, wherein 
	the reminder is generated based on geo-location information of the mobile device of the user within a pre-configured time window prior to the expiration time (Claim 10: receiving, by one or more computing devices configured to communicate with an aerial vehicle, a notification that a hazard will occur at a geographic location at a time after a current time; obtaining forecasted hazard data corresponding to the geographic location in response to receiving the notification that the hazard will occur, wherein the geographic location comprises a plurality of parcels, and wherein the forecasted hazard data indicates a strength or severity of the hazard that will occur at the geographic location).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter along with the reminder of Pederson for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).

Regarding claim 18, neither Sobol nor Deemter explicitly teach the following limitation, however, Pederson teaches: The system of claim 17, wherein 
	the geo-location information is determined based on one or more of: a calendar event associated with the user, a weather condition in an area associated with the user, and a traffic condition associated with the user (Claim 10: receiving, by one or more computing devices configured to communicate with an aerial vehicle, a notification that a hazard will occur at a geographic location at a time after a current time; obtaining forecasted hazard data corresponding to the geographic location in response to receiving the notification that the hazard will occur, wherein the geographic location comprises a plurality of parcels, and wherein the forecasted hazard data indicates a strength or severity of the hazard that will occur at the geographic location).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pre-staged elements of Sobol with locker preparation, transmitting locker information, and opening the locker of Deemter along with the reminder of Pederson for the purpose of assisting with bank functions which can save the user time, money, and energy over time (Sobol [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685